DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 6/30/2021 for application number 17/169,267. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Information Disclosure Statements, Oath/Declaration and Claims.
Claims 1-20 are presented for examination. Claims 1, 11 and 17 are independent claims. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/12/2021 and 6/23/2021 filed prior to FAOM is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings filed 2/5/2021 are deemed acceptable for examination proceedings.


Claim Rejections - 35 USC § 102
  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8, 11-14  and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kerr (US Patent Application 2019/0114817; hereinafter Kerr).  

As to independent claim 1, Kerr teaches a network computer system comprising:
one or more processors [Fig. 12, Para 0113 - one or more processors 1214]; and
one or more memory resources [Fig. 12, Para 0113 - memory 1212] storing interactive graphic design system instructions and system instructions that, when executed by the one or more processors, cause the one or more processors to perform operations that comprise providing workspace data describing a design interface and the interactive graphic design system instructions to a user computing device [Para 0003 - Embodiments of the present invention are directed towards generating data-driven designs, including data visualizations, by creating data-bound graphic objects using an existing graphic object displayed within a graphical user interface], wherein the interactive graphic design system instructions, when executed at the user computing device, causes the user computing device to:
render the design interface for display to a user at the user computing device [Fig. 3A, Para 0043 - Workspace area 350 refers to a portion of GUI environment 300 in which creative content is displayed and manipulated. Workspace area 350 may include a design canvas, such as canvas 339 on which graphic objects are presented for creation of an illustration document or file. The graphic object may be created on workspace area 350 with user input using one or more illustration tools, for example];
provide an input interface at the user computing device [Fig. 3A, Para 0043 - GUI environment 300 includes a tool bar 338 with icons to select tools for creating one or more objects. The tools include a text tool to create text, a shape tool to create a pre-defined geometric shape, and one or more draw tools to free draw an object];
interpret an input action by the user, the input action comprising selecting a first selection including a plurality of objects using the input interface [Fig. 3E, Para 0055 - FIG. 3D, once the status variable is selected to be associated with the fill property for objects 340A-F, the different status categories identified in the data are presented to the user in a binding fill area 342. The user may select a color (i.e., the visual property value) to be assigned to each status category listed in the binding fill area 342];
for a property, identify a set of one or more property values corresponding to the property for objects in the plurality of objects [Para 0055 - The visual property values for the individual graphic objects 340A-F are then determined by applying the color assigned to the status of the corresponding observation];
[Fig. 3E; Para 0056 - a color, such as a fill color, may also be bound to a numerical variable, and the color property values assigned to each object may be automatically determined using color binning];
receive user input specifying a selected property value of the set of one or more property values [Para 0055 - Because the status variable is an ABC variable type, the values for the fill visual property may be determined with input from the user. For instance, once the status variable is selected to be associated with the fill property for objects 340A-F, the different status categories identified in the data are presented to the user in a binding fill area 342. The user may select a color (i.e., the visual property value) to be assigned to each status category listed in the binding fill area 342];
identify a second selection of objects including a subset of one or more objects of the first selection that have the selected property value and omitting one or more objects of the first selection that do not have the selected property value [Para 0055 - The user may select a color (i.e., the visual property value) to be assigned to each status category listed in the binding fill area 342.  The visual property values for the individual graphic objects 340A-F are then determined by applying the color assigned to the status of the corresponding observation …graphic objects 340A, 340C, and 340F, which correspond to observations 1, 3, and 6, respectively, are filled with the pattern assigned to the "ACTIVE" status, while objects 340B and 340D, corresponding to observations 2 and 4, and object 340E, corresponding to observation 5, are filled with patterns assigned to "SUSPENDED" AND "INACTIVE" statuses, respectively; Para 0057 - embodiments of the present invention include duplicating an object bound to data such that multiple graphic objects of the same object type are similarly bound to the same data variable – Examiner notes that a user can select to modify the binding fill for a status to change a group of objects displayed];
receive user input specifying a new value for the selected property value [Para 0056 - The user, for example, may assign a variable number to a property value or color on the gradient as the standard, and the property values for each graphic object may be then determined based on the relationship between the corresponding variable value and the number assigned to the gradient by the user]; and
update the property for each object of the second selection of objects to reflect the new value [Para 0054 - When any of the times within the data are modified, the visual property values are automatically updated to reflect the changes in the data].

As to dependent claim 2, Kerr teaches the network computer system of claim 1, wherein the property is a color or style of an aspect of the plurality of objects [Para 0056 - a color, such as a fill color, may also be bound to a numerical variable, and the color property values assigned to each object].

As to dependent claim 3, Kerr teaches the network computer system of claim 1, wherein the property is a font property [Para 0032 - such as color, size, position, rotation, stroke size, transparency, text content, and font style, of the graphic object].

As to dependent claim 4, Kerr teaches the network computer system of claim 1, wherein the interactive graphic design system instructions, when executed at the user computing device, cause the user computing device to:
in response to receiving the user input specifying the selected property value, update a current selection of objects at the user computing device from the first selection to the second selection [Para 0056 - The user, for example, may assign a variable number to a property value or color on the gradient as the standard, and the property values for each graphic object may be then determined based on the relationship between the corresponding variable value and the number assigned to the gradient by the user].

As to dependent claim 5, Kerr teaches the network computer system of claim 1, wherein the plurality of objects includes one or more child objects [Para 0094 - In creating digital designs, there may be multiple types of graphic objects that are grouped together or are otherwise related, and the user may want the related graphic objects to be placed adjacent one another].

As to dependent claim 6, Kerr teaches the network computer system of claim 1, wherein the set of one or more property values excludes property values of the plurality of objects that are not shared by two or more of the plurality of objects [Fig. 3E – Examiner notes that objects 340A and 340C and 340F share to be the same status, whereas objects 340B and 340D do not share the status with others.].

As to dependent claim 8, Kerr teaches the network computer system of claim 1, wherein the system instructions, when executed by the one or more processors, cause the one or more processors to:
receive change data from the user computing device identifying a change from the selected property value to the new value; and
in response to receiving the change data, update, in a workspace data store, workspace data corresponding to the design interface to reflect the change data [Para 0021 - The data variables bound to the graphic objects may be used to determine the specific values for the visual properties of the objects, and when the data is modified, the values for the visual properties may automatically be updated to reflect the change in the data].

As to independent claim 11, the claim is substantially similar to claim 1 and is rejected on the same ground. 

As to dependent claim 12, the claim is substantially similar to claim 2 and is rejected on the same ground. 

As to dependent claim 13, the claim is substantially similar to claim 4 and is rejected on the same ground. 

As to dependent claim 14, the claim is substantially similar to claim 6 and is rejected on the same ground. 

As to independent claim 17, the claim is substantially similar to claim 1 and is rejected on the same ground. 

As to dependent claim 18, the claim is substantially similar to claim 8 and is rejected on the same ground. 


Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Okabayashi  (US Patent Application 2015/0092228; hereinafter Okabayashi).  

As to dependent claim 7, Kerr teaches the network computer system of claim 1.
Kerr does not appear to teach: wherein the set of one or more property values is displayed in descending order of frequency in the plurality of objects.
However, Okabayashi teaches in the same field of endeavor:
wherein the set of one or more property values is displayed in descending order of frequency in the plurality of objects [Para 0113 - For the user A, the order of display of the setting item regions 7 is the descending order of frequency (number of times) such as the order of "color mode", "aggregate", "density" and "zoom"].
It would have been obvious to one of ordinary skill in art, having the teachings of Kerr and Okabayashi at the time of filing, to modify a technique of generating multiple data-bound graphic objects disclosed by Kerr to include the concept of setting items with value displaying in the order of frequency taught by Okabayashi to overcome difficulty finding during the setting operation, whether the selection of the setting item (function) and the setting of the setting value are being performed according to the intension [Okabayashi, Para 0008].
One of the ordinary skill in the art wanted to be motivated to include the concept of setting items with value displaying in the order of frequency taught by Okabayashi to overcome [Okabayashi, Para 0008].

Claims 9, 10, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Miller et al.  (US Patent Application 2013/0120368; hereinafter Miller).  

As to dependent claim 9, Kerr teaches the network computer system of claim 8, 
Kerr does not appear to teach explicitly: wherein the system instructions, when executed by the one or more processors, cause the one or more processors to:
provide the workspace data describing the design interface and the interactive graphic design system instructions to a second user computing device;
in response to receiving the change data from the user computing device, provide the change data to the second user computing device;
wherein the interactive graphic design system instructions, when executed at the second user computing device, cause the second user computing device to update the workspace data and a rendering of the design interface at the second user computing device in response to receiving the change data from the network computer system.
However, Miller teaches in the same field of endeavor: 
wherein the system instructions, when executed by the one or more processors, cause the one or more processors to:

in response to receiving the change data from the user computing device, provide the change data to the second user computing device;
wherein the interactive graphic design system instructions, when executed at the second user computing device, cause the second user computing device to update the workspace data and a rendering of the design interface at the second user computing device in response to receiving the change data from the network computer system [Para 0008 - the instructions include a collaboration module that executes on the one or more processors to cause the modified 3D model to be synchronized in real time between the first computing and a second computing device at which the 3D model is being concurrently developed, where the first computing device and the second computing device operate independently of each other on a communication network].
It would have been obvious to one of ordinary skill in art, having the teachings of Kerr and Miller at the time of filing, to modify a technique of generating multiple data-bound graphic objects disclosed by Kerr to include the concept of browser based collaborative development of a 3D model taught by Miller to allow a user to develop models of various objects within a window controlled by the browser application in real-time collaboration with one or more users operating respective client devices [Miller, Para 0027].
One of the ordinary skill in the art wanted to be motivated to include the concept of browser based collaborative development of a 3D model taught by Miller to allow a user to develop models of various objects within a window controlled by the browser application in [Miller, Para 0027].

As to dependent claim 10, Kerr teaches the network computer system of claim 1.
Miller further teaches in the same field of endeavor:
wherein the system instructions, when executed by the one or more processors, cause the one or more processors to:
receive a notification of the user input specifying the selected property value at the user computing device;
in response to the notification, send a message to one or more other user computing devices working with the design interface, wherein the message causes locking of the objects in the group corresponding to the selected property value at the one or more other user computing devices [Fig. 8, Para 0080 - after one of devices 502 and 504 has accepted an invitation from the other one of the devices 502 and 504 to participate in collaborative development of a model, the device 502 communicates with the device 504 via a collaboration server 506 to negotiate the locking of a component, notify the other device of updates to the component, and later notify the other device that the component has been unlocked].
One of the ordinary skill in the art wanted to be motivated to include the concept of browser based collaborative development of a 3D model taught by Miller to allow a user to develop models of various objects within a window controlled by the browser application in [Miller, Para 0027].

As to dependent claim 15, Kerr teaches the non-transitory computer-readable medium of claim 11, wherein the instructions, when executed by the one or more processors, cause the one or more processors to:
Miller further teaches in the same field of endeavor:
transmit change data to a network computer system, the change data identifying a change from the selected property value to the new value [Fig. 8, Para 0080 - after one of devices 502 and 504 has accepted an invitation from the other one of the devices 502 and 504 to participate in collaborative development of a model, the device 502 communicates with the device 504 via a collaboration server 506 to negotiate the locking of a component, notify the other device of updates to the component, and later notify the other device that the component has been unlocked].

As to dependent claim 16, Kerr teaches the non-transitory computer-readable medium of claim 11, wherein the instructions, when executed by the one or more processors, cause the one or more processors to:
Miller further teaches in the same field of endeavor:
receive a message indicating that a second selected property value corresponding to a second set of objects is selected at another computing device;
[Para 0049 - the collaboration function 180 includes a locking function to lock the model or a component of the model so as to reserve the model or the component for editing. In response to a user activating the locking function, the collaboration function 180 may generate a locking notification to notify one or more client devices that the component has been locked. Alternatively or additionally, the collaboration function 180 may include a function for generating a description of the modifications applied to the component that is compatible with an operational transformation (OT). Generally speaking, OT techniques allow client devices to modify the same component in parallel and in real time without locking the component].

As to dependent claim 19, the claim is substantially similar to claim 9 and is rejected on the same ground. 

As to dependent claim 20, the claim is substantially similar to claim 10 and is rejected on the same ground. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lidor et al. (US Patent Application US 2014/0351110 A1) – teaches a block placing tool for building a user-defined algorithm for electronic trading.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176